COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                               §
                                                              No. 08-12-00353-CV
                                               §
 IN THE INTEREST OF                                                Appeal from
                                               §
 B.R.F. AND M.A.F.                                             171st District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                               (TC # 2008CM0018)
                                               §

                                         OPINION

       M.F., n/k/a M.B., (Mother) appeals the trial court’s Order on Notice of Changed Status,

which ordered her to pay current child support in the amount of $257 per month to M.J.F.

(Father). Although it was signed on November 15, 2012, the order directed support payments to

begin effective January 1, 2012. These retroactive support orders are at issue on appeal. For the

reasons that follow, we affirm.

                                       FACTUAL SUMMARY

       Mother and Father are divorced and have two children, both of whom currently reside

with Father. The original order in suit affecting the parent child relationship is dated May 13,

2009. In November 2011, the Office of the Attorney General, in conjunction with Father, filed a

Notice of Change of Status and Motion for Further Orders seeking a modification of

conservatorship and an order of support. Mother filed an answer arguing that there had been no
significant change in the status of her children and that child support was unnecessary.

Following a hearing, the court appointed Father as the sole managing conservator of the children

and appointed Mother as possessory conservator. Mother was ordered to pay child support in the

amount of $257 per month retroactive to January 1, 2012.

                                 RETROACTIVE CHILD SUPPORT

       In her sole issue for review, Mother challenges the court’s jurisdiction to “back date” an

order for current child support. Specifically, she complains that the court only ordered her to pay

current child support and, as a result, she is only obliged to make payments prospectively from

date the order was signed.

                                       Standard of Review

       Whether a trial court has subject matter jurisdiction is a question of law and subject to

de novo review. Texas Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004),

citing Tex. Natural Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002). In

reviewing this question of law de novo, we essentially conduct a new trial and review the parties’

arguments without reference to trial court proceedings. TEX.R.C IV.P. 506.3.

                               Awarding “Current” Child Support

       There are four “types” of child support that a court may order one parent to pay to the

other--temporary, current, medical, and retroactive. TEX.FAM.CODE ANN. §§ 105.001(a)(2),

154.001(a), 154.181(a)(1), 154.009(a), 154.009(e)(West 2014).          The trial court acquired

continuing, exclusive jurisdiction at the time of divorce and may modify prior orders where the

circumstances have materially and substantially changed since the date of the original order.

TEX.FAM.C ODE ANN. 156.401(a-1). Retroactive support is authorized by statute but it is limited

to the date citation was served upon the obligor or the date of obligor’s appearance, whichever



                                                -2-
occurs earlier. TEX.FAM.CODE ANN. § 156.401(b). Within these confines, the trial court has

broad discretion. In the Interest of J.G.Z., 963 S.W.2d 144, 149 (Tex.App.--Texarkana 1998, no

pet.). Mother was served on December 22, 2011, and the court was free to impose retroactive

child support at any point after that date. The court opted for support to begin on January 1,

2012, and was thus statutorily permissible. TEX.FAM.CODE ANN. § 156.401(b). We overrule

Mother’s sole point and affirm the judgment of the trial court.


August 13, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                -3-